Exhibit 10.3

SEVENTEENTH AMENDMENT TO
CREDIT AND SECURITY AGREEMENTS

THIS SEVENTEENTH AMENDMENT TO CREDIT AND SECURITY AGREEMENTS (the “Amendment”),
dated as of February 8, 2017, is entered into by and between CAPSTONE TURBINE
CORPORATION, a Delaware corporation (“Company”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”).

RECITALS

A.Company and Wells Fargo are parties to (i) a Credit and Security Agreement
dated February 9, 2009 (as amended by that certain First Amendment to Credit and
Security Agreements, dated June 9, 2009 (“First Amendment”), that certain Second
Amendment to Credit and Security Agreements and Waiver of Defaults, dated
November 5, 2009 (“Second Amendment”), that certain Third Amendment to Credit
and Security Agreements and Waiver of Default, dated June 11, 2010 (“Third
Amendment”), that certain Fourth Amendment to Credit and Security Agreements,
dated June 29, 2010 (“Fourth Amendment”), that certain Fifth Amendment to Credit
and Security Agreements, dated November 9, 2010 (“Fifth Amendment”), that
certain Sixth Amendment to Credit and Security Agreements and Waiver of Default,
dated March 23, 2011 (“Sixth Amendment”), that certain Seventh Amendment to
Credit and Security Agreements and Waiver of Default, dated June 9, 2011
(“Seventh Amendment”), that certain Eighth Amendment to Credit and Security
Agreements, dated September 27, 2011 (“Eighth Amendment”), that certain Ninth
Amendment to Credit and Security Agreements and Waiver of Default, dated
February 7, 2012 (“Ninth Amendment”), that certain Tenth Amendment to Credit and
Security Agreements, dated June 12, 2012 (“Tenth Amendment”), that certain
Eleventh Amendment to Credit and Security Agreements, dated June 5, 2013
(“Eleventh Amendment”), that certain Twelfth Amendment to Credit and Security
Agreements, dated June 9, 2014 (“Twelfth Amendment”), that certain Thirteenth
Amendment to Credit and Security Agreements and Waiver of Default, dated
November 3, 2014 (“Thirteenth Amendment”), that certain Fourteenth Amendment to
Credit and Security Agreements, Waiver of Default, and Consent, dated June 10,
2015 (“Fourteenth Amendment”), that certain Fifteenth Amendment to Credit and
Security Agreements and Waiver of Default, dated November 2, 2015 (“Fifteenth
Amendment”), and that certain Sixteenth Amendment to Credit and Security
Agreements, dated June 7, 2016 (“Sixteenth Amendment”), and as further amended
from time to time, the  “Domestic Credit Agreement”), and (ii) a Credit and
Security Agreement (Ex-Im Subfacility), dated February 9, 2009 (as amended by
the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment, the
Eighth Amendment, the Ninth Amendment, the Tenth Amendment, the Eleventh
Amendment, the Twelfth Amendment, the Thirteenth Amendment, the Fourteenth
Amendment, the Fifteenth Amendment, and the Sixteenth Amendment, and as further
amended from time to time, the “Ex-Im Credit Agreement”; and together with the
Domestic Credit Agreement, the “Credit Agreements”).  Capitalized terms used in
these recitals have the meanings given to them in the Credit Agreements unless
otherwise specified.



1

 

--------------------------------------------------------------------------------

 



B.Company has requested that certain amendments be made to the Credit
Agreements, which Wells Fargo is willing to agree to pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1. Amendments to Credit Agreements.

1.1 Section 5.28 of the Credit Agreement.  Section 5.28 of the Credit Agreements
is hereby amended to read in its entirety as follows:

“5.28Cash Collateral.  Company shall establish and maintain a pledge of cash
collateral in the amount of $5,000,000 (the “Cash Collateral”), subject to the
following terms and conditions:  (i) the Cash Collateral shall be held in a
deposit account or securities account maintained at Wells Fargo Bank, National
Association or an affiliate of Wells Fargo (the “Cash Collateral Account”); (ii)
to secure the Indebtedness, Company hereby grants to Wells Fargo a security
interest in all of Company’s right, title, and interest in and to the Cash
Collateral, the Cash Collateral Account, all interest that accrues (if any) on
the Cash Collateral, and all products and proceeds thereof, in each case whether
now existing or hereafter arising; (iii) except as provided below, Company shall
have no access to the Cash Collateral or the Cash Collateral Account (i.e., the
Cash Collateral Account shall be deemed “blocked”), until this Agreement has
been terminated and all Indebtedness has been paid in full or except as provided
below; (iv) any interest (if any) that may accrue on the Cash Collateral shall
be held in the Cash Collateral Account, and shall itself be deemed to be Cash
Collateral; (v) Wells Fargo may, in Wells Fargo’s sole discretion (and
regardless of whether a Default Period is then existing), at any time apply all
or any portion of the Cash Collateral to the Indebtedness (in any order selected
by Wells Fargo); (vi) the Cash Collateral, Cash Collateral Account, all interest
that accrues (if any) on the Cash Collateral, and all products and proceeds
thereof shall be deemed to be “Collateral” under this Agreement and the other
Loan Documents; (vii) except as provided below, Company shall not have any right
to access the foregoing collateral so long as this Agreement is in effect or any
Indebtedness remains outstanding, Company shall not transfer (or attempt to
transfer) any such collateral to any Person, and Company shall keep such
collateral free and clear of all Liens (except in favor Wells Fargo); and (viii)
Company shall execute and/or deliver any instruments, documents, assignments,
security agreements, control agreements, financing statements, and any other
agreement that Wells Fargo may reasonably request to evidence, maintain,
perfect, and/or ensure the first priority of Wells Fargo’s security interest in
the foregoing collateral; provided that failure to execute or deliver any such
items shall not affect the foregoing grant of the security interest in the
foregoing collateral, and Wells Fargo shall be deemed to have a duly perfected
and first priority security interest in all such collateral at all times.”

1.2 Exhibit A to the Credit Agreements.  The following defined term that appears
in Exhibit A to the Credit Agreements is amended to read in its entirety as
follows:



2

 

--------------------------------------------------------------------------------

 



“Adjusted EBITDA” means, for any period of determination, Company’s Adjusted Net
Income, calculated before (in each case, to the extent included in determining
net income), without duplication, (i) Interest Expense, (ii) provision for
income taxes, (iii) depreciation and amortization expense, (iv) any
extraordinary gains or extraordinary non-cash losses, (v) changes resulting from
the valuation of goodwill and intangible assets made in accordance with FASB
Accounting Standard 142, and (vi) noncash changes resulting from foreign
exchange adjustments arising from a revaluation of assets subject to foreign
currency revaluation; provided that for the fiscal year ending March 31, 2017
only, up to $5,200,00 of unplanned warranty expenses may be added back to
Adjusted Net Income to the extent such unplanned warranty expenses were deducted
in calculating such net income for such fiscal year period.

2. No Other Changes.  Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreements and the other Loan Documents shall
remain in full force and effect and shall apply to any advance or letter of
credit thereunder.

3. Accommodation Fee.  Company shall pay Wells Fargo as of the date hereof a
fully earned, non-refundable accommodation fee in the amount of $25,000 in
consideration of Wells Fargo’s execution and delivery of this Amendment (the
“Accommodation Fee”).

4. Conditions Precedent.  This Amendment shall be effective when Wells Fargo
shall have received an executed original of this Amendment, together with each
of the following, each in substance and form acceptable to Wells Fargo in its
sole discretion:

4.1 A Certificate of Authority from the Company’s corporate secretary;

4.2 Payment of the Accommodation Fee described in Section 4 of this Amendment;

4.3 Consent and approval of this Amendment by the Export Import Bank of the
United States, if required by Wells Fargo;

4.4 The Acknowledgement and Agreement of Guarantor set forth at the end of this
Amendment, duly executed by Guarantor; and

4.5 Such other matters as Wells Fargo may require.

5. Representations and Warranties.  Company hereby represents and warrants to
Wells Fargo as follows:

5.1 Company has all requisite power and authority to execute this Amendment and
any other agreements or instruments required hereunder and to perform all of its
obligations hereunder, and this Amendment and all such other agreements and
instruments have been duly executed and delivered by Company and constitute the
legal, valid and binding obligation of Company, enforceable in accordance with
their terms.

5.2 The execution, delivery and performance by Company of this Amendment and any
other agreements or instruments required hereunder have been duly authorized by
all necessary corporate action and do not (i) require any authorization, consent
or approval by any

3

 

--------------------------------------------------------------------------------

 



governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, (ii) violate any provision of any law, rule or regulation
or of any order, writ, injunction or decree presently in effect, having
applicability to Company, or the certificate of incorporation or bylaws of
Company, or (iii) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other agreement, lease or
instrument to which Company is a party or by which it or its properties may be
bound or affected.

5.3 After giving effect to this Amendment, all of the representations and
warranties contained in Section 4 of, and Exhibit D to, the Credit Agreements
are true and correct in all material respects on and as of the date hereof as
though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date (in which case
they shall continue to be true and correct as of such earlier date).

6. References.  All references in the Credit Agreements to “this Agreement”
shall be deemed to refer to the relevant Credit Agreement as amended hereby; and
any and all references in the Security Documents to the Credit Agreements shall
be deemed to refer to the relevant Credit Agreement as amended hereby.

7. No Waiver.  The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreements or a waiver of any
breach, default or event of default under any Security Document or other
document held by Wells Fargo, whether or not known to Wells Fargo and whether or
not existing on the date of this Amendment.

8. Release.  Company and the Guarantor signing the Acknowledgment and Agreement
of Guarantor set forth below hereby absolutely and unconditionally release and
forever discharge Wells Fargo, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents, attorneys, and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which either Company or
Guarantor has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown.    It is the intention of the Company and Guarantor in executing this
release that the same shall be effective as a bar to each and every claim,
demand and cause of action specified and in furtherance of this intention the
Company and Guarantor each waives and relinquishes all rights and benefits under
Section 1542 of the Civil Code of the State of California, which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”



4

 

--------------------------------------------------------------------------------

 



The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts.

9. Costs and Expenses.  Company hereby reaffirms its agreement under the Credit
Agreements to pay or reimburse Wells Fargo on demand for all costs and expenses
incurred by Wells Fargo in connection with the Loan Documents, including,
without limitation, all reasonable fees and disbursements of legal
counsel.  Without limiting the generality of the foregoing, Company specifically
agrees to pay all reasonable fees and disbursements of counsel to Wells Fargo
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto.  Company
hereby agrees that Wells Fargo may, at any time or from time to time in its sole
discretion and without further authorization by Company, make a loan to Company
under the Credit Agreements, or apply the proceeds of any loan, for the purpose
of paying any such reasonable fees, disbursements, costs and expenses.

10. Miscellaneous.  This Amendment and the Acknowledgment and Agreement of
Guarantor may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument. 
Transmission by facsimile or “pdf” file of an executed counterpart of this
Amendment shall be deemed to constitute due and sufficient delivery of such
counterpart.  Any party hereto may request an original counterpart of any party
delivering such electronic counterpart.  This Amendment and the rights and
obligations of the parties hereto shall be construed in accordance with, and
governed by, the laws of the State of California.  In the event of any conflict
between this Amendment and the Credit Agreements, the terms of this Amendment
shall govern.  The Export-Import Bank of the United States shall be an express
intended beneficiary of this Amendment.

[Signatures on next page]

 



5

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:/s/Robin Van Meter_________________
Print Name:  Robin Van Meter
Title:  Authorized Signatory

CAPSTONE TURBINE CORPORATION

By:  /s/Jayme Brooks___________________
Print Name:  Jayme Brooks
Its:  Chief Financial Officer & Chief Accounting
      Officer

 

 



Seventeenth Amendment to Credit and Security Agreements
WFB/Capstone Turbine Corporation

 

S-1

 

--------------------------------------------------------------------------------

 



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the indebtedness of Capstone Turbine Corporation
(“Company”) to Wells Fargo Bank, National Association (as more fully defined in
the Amendment, “Wells Fargo”), pursuant to the separate Guaranty dated
February 9, 2009 (“Guaranty”), hereby (i) acknowledges receipt of the foregoing
Seventeenth Amendment to Credit and Security Agreements (“Amendment”);
(ii) consents and agrees to the terms (including, without limitation, the
release set forth in Section 8 of the Amendment) and execution and performance
thereof; (iii) reaffirms all obligations to Wells Fargo pursuant to the terms of
the Guaranty; and (iv) acknowledges that Wells Fargo may amend, restate, extend,
renew or otherwise modify the Credit Agreements and any indebtedness or
agreement of the Company, or enter into any agreement or extend additional or
other credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under
the Guaranty for all of the Company’s present and future indebtedness to Wells
Fargo.

 

CAPSTONE TURBINE INTERNATIONAL, INC.

By: /s/Jayme Brooks
Print Name:  Jayme Brooks
Title:  Chief Financial Officer & Chief Accounting
         Officer

Seventeenth Amendment to Credit Agreements
WFB/Capstone Turbine Corporation

 

--------------------------------------------------------------------------------